        1:19-cv-01100-TMC            Date Filed 06/04/20           Entry Number 28           Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

    Alandres L. Heyward,                 )
                                         )
                      Plaintiff,         )                   Civil Action No. 1:19-cv-01100-TMC
                                         )
    vs.                                  )
                                         )
    Andrew Saul,1 Commissioner of Social )                                     ORDER
    Security,                            )
                                         )
                      Defendant.
                                         )
    _________________________________)

         This matter is before the court on the parties’ joint stipulation for an award of attorney’s

fees to Plaintiff pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (ECF

No. 27). Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The

district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552, 571–74 (1988); May

v. Sullivan, 936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set

the attorney fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally

defective fee applications . . . are matters that the district court can recognize and discount.”

Comm’r, I.N.S. v. Jean, 496 U.S. 154, 163 (1990). Additionally, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure to act


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d).
2
 A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), is a prevailing
party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302 (1993). The remand in this case was made
pursuant to sentence four. (ECF No. 20).


                                                         1
       1:19-cv-01100-TMC               Date Filed 06/04/20           Entry Number 28            Page 2 of 2




by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by

P.L. 99-80, § 2(c)(2)(B).

         According to the parties’ stipulation, the Plaintiff requested the payment of attorney’s fees

in the amount of $7,569.66, and expenses in the amount of $400.00. (ECF No. 27 at 1). On June

3, 2020, the parties stipulated to the payment of attorney’s fees in the amount of $7,265.25 and

costs in the amount of $400.00. Id. Despite this stipulation, the court is obligated under the EAJA

to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145, 152

(1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or not

an amount is offered as representing the agreement of the parties in the form of a proposed

stipulation”). Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of

the record, the court finds that the stipulated fee request is appropriate. Accordingly, the court

accepts the parties’ stipulation (ECF No. 27), and ORDERS that the Plaintiff be awarded

$7,265.25 in attorney’s fees and $400.00 in costs, for a total award of $7,665.25.3

         IT IS SO ORDERED.



                                                                s/Timothy M. Cain
                                                                United States District Judge
Anderson, South Carolina
June 4, 2020




3
  The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586, 593 (2010) (holding that
the plain text of the EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting the EAJA fees to
offset of any pre-existing federal debts); see also Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the
same).


                                                           2
